
	
		II
		109th CONGRESS
		2d Session
		S. 3803
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish national and State putative father
		  registries, to make grants to States to promote responsible fatherhood, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Rights of Unknowing Dads
			 and Fostering Access To Help Encourage Responsibility (Proud Father) Act of
			 2006.
		2.Establishment of
			 National and State putative father Registries to Facilitate
			 AdoptionsPart B of title IV
			 of the Social Security Act (42 U.S.C. 620 et seq.) is amended by adding at the
			 end the following:
			
				3National and
				State putative father Registries to Facilitate Adoptions
					440.DefinitionsIn this subpart:
						(1)Business
				dayThe term business day means a day on which
				Federal and State offices are open for regular business.
						(2)Home
				addressThe term home address means the most recent
				place of residence of an individual.
						(3)National
				Putative Father RegistryThe term National Putative Father
				Registry means the registry established and maintained under section
				441.
						(4)NoticeThe
				term notice means notice sufficient to satisfy any requirements
				under State law applicable with respect to notice to a putative father of
				paternity, of a proceeding to terminate his rights to a child, or of a
				proceeding that is related to a planned or pending adoption in that State of a
				child he has, or may have fathered, or the entry of such a child into State
				custody.
						(5)Overnight
				mailThe term overnight mail includes any courier or
				carrier that guarantees delivery by the next business morning.
						(6)Pending
				adoptionThe term pending adoption means any
				adoption in which an adoption petition has been filed with a court pursuant to
				State law.
						(7)Planned
				adoptionThe term planned adoption means any
				adoption in which the birth mother has formally contacted an attorney or a
				State licensed adoption agency about placing her child for adoption.
						(8)Putative
				fatherThe term putative father means a man who has
				had sexual relations with a woman to whom he is not married and is therefore
				presumed to know that such woman may be pregnant as a result of such
				relations.
						(9)SearchThe
				term search means a request for information regarding a man who
				had sexual relations with a woman to whom he is not married and is therefore
				presumed to know that such woman may be pregnant.
						(10)State putative
				father registryThe term State Putative Father
				Registry means, with respect to a State, the registry established or
				modified and maintained under section 444 for that State.
						441.National
				putative father Registry
						(a)Establishment
				and maintenance
							(1)In
				generalNot later than the date that is 180 days after the date
				of enactment of this Act, the Secretary shall establish and maintain an
				automated National Putative Father Registry that contains the information
				described in section 444(b).
							(2)Data entry and
				deletion requirements
								(A)Data
				entryInformation transmitted by a State under section 444(d)(2)
				shall be entered into the National Putative Father Registry not later than the
				date that is 2 business days after the date on which such information is
				received.
								(B)Deletion of
				dataInformation entered into the National Putative Father
				Registry shall remain in the registry for not less than 20 years from the date
				of entry.
								(3)Access to
				information in the National putative father RegistryAccess to
				the information contained in the National Putative Father Registry is limited
				to the organizational unit that is responsible for administering the State
				Putative Father Registry under section 443(3) and any State agencies or
				entities that are involved in the placement of children.
							(4)Search
				requests
								(A)In
				generalThe Secretary shall only accept a request from an
				eligible party described in subparagraph (B) to search the National Putative
				Father Registry if such request has been verified for authenticity.
								(B)Eligible
				parties describedThe eligible parties described in this
				subparagraph are as follows:
									(i)Public and
				licensed private adoption or child placement agencies accessing information for
				an adoption or termination of parental rights.
									(ii)Licensed
				attorneys representing a party in a planned or pending adoption or the
				termination of rights of a putative father.
									(iii)The State
				agency responsible for administering the State plan under part D of title
				IV.
									(iv)State agencies
				or entities responsible for the placement of children.
									(v)State
				courts.
									(C)FeeThe
				Secretary is authorized to charge a reasonable fee for a search conducted under
				this subsection.
								(5)Limitation on
				disclosure of informationNo information contained in the
				National Putative Father Registry shall be disclosed to any person if the
				disclosure of such information would contravene a national security interest of
				the United States or if such disclosure would compromise the confidentiality of
				census data.
							(6)Methods for
				requesting a search of the national databaseA person who is
				eligible to request a search under this section may do so either electronically
				or through certified mail.
							(7)Certificate of
				search
								(A)IssuanceWithin
				2 business days of a search request filed under paragraph (4), the Secretary
				shall issue by certified mail a certificate of search to the person who
				requested the search.
								(B)ContentsThe
				certificate of search shall contain—
									(i)the names and
				most recent contact information for possible putative fathers; and
									(ii)the State
				Putative Father Registries included in the search.
									(C)Effect of
				certificateA certificate issued under this paragraph shall serve
				as rebuttable evidence of efforts to locate a putative father and provide him
				with notice of paternity, of a proceeding to terminate his parental rights, or
				of a proceeding related to a pending or planned adoption of a child he has, or
				may have fathered, or the entry of such a child into State custody.
								(8)Notice to
				registered putative fathersEach putative father identified by a
				certificate of search issued in response to a request under paragraph (4)(A)
				shall be provided notice in such form and manner as is specified by State law
				of any of the following:
								(A)A proceeding
				related to a pending or planned adoption of a child he has, or may have,
				fathered.
								(B)A proceeding to
				terminate parental rights to a child.
								(C)A proceeding
				related to the entry of a child he has, or may have, fathered into State
				custody.
								(D)Establishment of
				paternity.
								(9)Certificate of
				registration
								(A)IssuanceWithin
				2 business days of receipt of information transmitted by a State under section
				444(c)(2), the Secretary shall issue by certified mail a certificate of
				registration to the individual registered.
								(B)Effect of
				certificationA certificate issued under this section shall serve
				as rebuttable evidence of a putative father's receipt of notice of paternity,
				of a proceeding to terminate parental rights, or of a proceeding related to a
				planned or pending adoption of a child he has, or may have fathered, or the
				entry of such a child into State custody.
								(b)National media
				educational campaignThe Secretary shall establish a nationwide
				responsible fatherhood and putative father registry educational campaign that
				is designed—
							(1)to inform
				potential fathers of the existence of the National Putative Father Registry,
				the advantages of registering with a State Putative Father Registry, and the
				rights and responsibilities of putative fathers; and
							(2)to inform unwed
				mothers of the existence of the National Putative Father Registry and its
				potential role in a pending or planned adoption or a termination of parental
				rights.
							(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $50,000,000 for fiscal year 2006 and such sums as may
				be necessary for fiscal year 2007 and each fiscal year thereafter.
						442.Grants to
				States to promote responsible fatherhood
						(a)Grants to
				StatesSubject to subsection (b), the Secretary shall make grants
				to eligible States for the purpose of—
							(1)assisting States
				in developing, establishing, and operating programs that are designed—
								(A)to improve the
				protection of the rights of responsible unwed fathers in legal proceedings
				involving a planned or pending adoption or the termination of a father's rights
				to a biological child;
								(B)to improve the
				laws and regulations involving the prebirth abandonment of a child by the
				biological father and abandonment of a child by the biological father
				subsequent to birth;
								(C)to assist mothers
				in making responsible plans for their children’s future; and
								(D)to protect the
				privacy and safety of birth mothers and fathers; and
								(2)reimbursing
				States for any costs incurred in meeting the requirements of this
				subpart.
							(b)Eligibility
				requirementsThe Secretary may not make a grant to a State under
				this section unless the State demonstrates to the Secretary that the State
				has—
							(1)a State plan in
				effect that has been approved by the Secretary under section 443;
							(2)established, or
				agreed to establish, a State Putative Father Registry under section 444;
				and
							(3)implemented or
				has agreed to implement—
								(A)a law on prebirth
				abandonment and abandonment subsequent to birth under section 445(a);
								(B)a State media
				educational campaign under section 445(b); and
								(C)adoption consent
				laws under section 445(c).
								(c)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary for fiscal year 2006 and each fiscal year thereafter for
				purposes of awarding grants to States under this section.
						443.State plan for
				promoting responsible fatherhood and permanency for childrenEach State that desires to receive a grant
				under section 442 shall develop and implement a State plan for promoting
				responsible fatherhood and permanency for children that—
						(1)has been approved
				by the Secretary;
						(2)shall be in
				effect in all political subdivisions of the State;
						(3)establishes or
				designates a single organizational unit within the State that meets such
				staffing and organizational requirements as the Secretary may prescribe to
				administer the State plan and the State Putative Father Registry required under
				section 444;
						(4)provides services
				to children of unwed parents toward the establishment of putative father and
				the making of permanent custody arrangements for those children;
						(5)provides for the
				establishment of cooperative agreements between the State and appropriate
				agencies, such as courts, hospitals, and law enforcement agencies, to assist
				the organizational unit established or designated under paragraph (3) to
				administer the State plan by making paternity registration forms for mailing by
				putative fathers available to such organizational unit;
						(6)provides
				assurances that the State will, in accordance with standards prescribed by the
				Secretary, cooperate with other States and the Federal Government to assist
				individuals in their efforts to locate and provide notice to putative
				fathers;
						(7)provides for a
				process of annual reviews and reports to the Secretary on the State plan
				implemented under this section, including such information as may be necessary
				to measure compliance with the requirements under this subpart;
						(8)provides that the
				State will establish and maintain a State Putative Father Registry that meets
				the requirements of section 444 or will modify and maintain an existing
				registry to meet such requirements;
						(9)provides for a
				process under which a registered putative father will receive notice at the
				address provided to the registry, within State determined guidelines and
				time-limits, of paternity, of a proceeding to terminate his parental rights, or
				of a proceeding related to a planned or pending adoption of a child he has, or
				may have fathered, or the entry of such a child into State custody;
						(10)amends the State
				long-arm jurisdictional statute to ensure that personal jurisdiction is
				established for a father registered with the National Putative Father Registry
				established under section 441(a); and
						(11)provides that
				the State will establish procedures, if not already in place, to protect the
				safety and privacy of mothers, including those who have been the victims of
				violence.
						444.State putative
				father Registries
						(a)Establishment
				and maintenance
							(1)In
				generalSubject to paragraph (2), each State that desires to
				receive a grant under section 442 shall provide assurances to the Secretary
				that the State will establish and maintain an automated putative father
				registry that meets the succeeding requirements of this section.
							(2)Existing State
				putative father RegistriesA State that has a putative father
				registry in existence on the date of enactment of this subpart and desires to
				receive a grant under section 442 shall provide assurances to the Secretary
				that the State will, not later than the last day of the first regular session
				of the State legislature that begins after the date of enactment of this
				subpart, modify the registry to the extent necessary for the registry to meet
				the succeeding requirements of this section with respect to putative fathers
				who register with the State on or after that day. For purposes of the previous
				sentence, in the case of a State that has a 2-year legislative session, each
				year of the session is considered to be a separate, regular session of the
				State legislature.
							(b)Registration
				with the State putative father Registry
							(1)Submission of
				informationThe State shall establish procedures under which the
				putative father of such child may submit the information described in
				subsection (c) to the State for the purpose of including such information in
				the registry established or modified and maintained under subsection
				(a).
							(2)VerificationThe
				procedures established under paragraph (1) shall include a means to verify that
				the information submitted by a putative father is his own personal information
				and that it is true and correct to the best of his knowledge.
							(c)ContentsWith
				respect to a child, the registry established or modified and maintained under
				subsection (a) shall contain the following information:
							(1)The name of the
				putative father (including any other names by which he may be known).
							(2)The date of birth
				of the putative father.
							(3)The social
				security number of the putative father.
							(4)The State of
				issue and driver’s license number of the putative father, if known.
							(5)The home address
				of the putative father.
							(6)The telephone
				number of the putative father.
							(7)The name and
				address of the employer of the putative father.
							(8)The name of the
				mother (including any other names by which she may be known).
							(9)The last known
				address of the mother.
							(10)The date of
				birth of the mother, if known.
							(11)The social
				security number of the mother, if known.
							(12)The race or
				ethnicity of the mother, if known.
							(13)The State of
				issue and driver's license number of the mother, if known.
							(14)The city and
				State where possible conception took place.
							(15)The birth date
				of the child or the approximate delivery date, if known.
							(16)The name and
				gender of child, if known.
							(d)Collection of
				State information and transmission to the National putative father
				Registry
							(1)CollectionThe
				State shall collect the information described in subsection (c) submitted by
				the putative father and enter such information into the State Putative Father
				Registry established or modified and maintained under subsection (a).
							(2)Transmission
								(A)In
				generalNot later than the date that is 3 business days after the
				date on which any information described in subsection (c) is entered into the
				State Putative Father Registry, the State shall furnish such information to the
				Secretary for purposes of including the information in the National Putative
				Father Registry.
								(B)Method of
				transmissionStates shall transmit the information described in
				subsection (b) in an electronic format designated by the Secretary for purposes
				of this paragraph.
								(3)RequirementThe
				procedures established under paragraph (1) shall include a means by which a
				putative father is informed of all of the legal consequences of his
				registration, including that the registry may be used to establish an
				obligation to support a child or children.
							(e)Establishment
				of registration centers
							(1)In
				generalThe State shall establish centers in various locations
				throughout the State so that registration forms for the State Putative Father
				Registry are easily accessible to putative fathers.
							(2)SitesThe
				sites of the centers described in paragraph (1) may include the
				following:
								(A)State and local
				hospitals.
								(B)Courthouses in
				which family courts are located.
								(C)State departments
				of motor vehicles.
								(D)State welfare
				agencies.
								(E)State health
				department offices.
								(F)State vital
				records offices.
								(G)State probate
				courts.
								(f)Method of
				submitting registrationThe State shall permit a putative father
				to submit the information required under this section electronically, in
				person, or by certified mail.
						(g)False
				filingAny person who knowingly submits false information to a
				State Putative Father Registry shall be guilty of a misdemeanor and upon
				conviction thereof shall be fined not less than $25,000 for each such violation
				and imprisoned for not more than 2 years.
						(h)Accuracy of
				data
							(1)In
				generalUnless otherwise specified, the information provided
				under subsection (c) is presumed to be the most current information
				available.
							(2)Failure to
				update informationIn the event that a putative father fails to
				update his profile, notice sent to the last registered address can be used as
				rebuttable evidence of efforts to locate the putative father and provide him
				with notice described in section 441(a)(8).
							(i)Privacy
				safeguardsThe State shall establish procedures to ensure that
				the information maintained in the State Putative Father Registry is subject to
				the privacy safeguards established under section 454(26).
						445.Additional
				requirements
						(a)State laws on
				prebirth abandonment and abandonment subsequent to birthEach State that desires to receive a grant
				under section 442 shall provide assurances to the Secretary that the State will
				put into effect a State law that defines what constitutes prebirth abandonment
				and abandonment subsequent to birth.
						(b)State media
				educational campaignEach State that desires to receive a grant
				under section 442 shall provide assurances to the Secretary that the State will
				regularly and frequently publicize, through advertising campaigns, educational
				literature, and public service announcements—
							(1)the availability
				of putative father establishment services;
							(2)that putative
				fathers should register with the State Putative Father Registry; and
							(3)the availability
				of the State Putative Father Registry to searching birth mothers.
							(c)Consent to
				adoptionEach State that desires to receive a grant under section
				442 shall provide assurances to the Secretary that the adoption laws of the
				State—
							(1)set finite time
				limits in which an adoption can be attacked on grounds of procedural
				irregularities, fraud, or duress;
							(2)establish a
				period of time after which the revocation of an adoption would be presumed not
				to be in the best interest of the child; and
							(3)allow for implied
				consent in the case of
				abandonment.
							.
		
